--------------------------------------------------------------------------------


EXHIBIT 10.11


FIRST AMENDMENT TO ANHEUSER-BUSCH 401(k)
RESTORATION PLAN
(Amended and Restated as of March 1, 2000)


In accordance with the provisions of Article XII of the Anheuser-Busch 401(k)
Restoration Plan (the “Plan”), the Plan is hereby amended as follows:


1.
The following new Section 2.19 is hereby inserted immediately following Section
2.18, effective December 1, 2005:
     
2.19.         “Special Assignment Employee.”
     
A person considered to be an employee of any Participating Employer for payroll
purposes but for whom employment with the Participating Employer is deemed to
have terminated pursuant to the provisions of Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”), and proposed Treasury
Regulations issued under Section 409A.
   
2.
Section 7.1 is hereby amended to read as follows, effective December 10, 2004:
     
7.1.           Election of Hypothetical Investments.
     
Prior to becoming a Participant, each Participant must (and at such times as the
Company may thereafter allow, each Participant may) select the combination of
Investment Funds in which he or she wishes hypothetically to invest, subject to
the following limitations:



 
(a)
The portion of each Participant’s Account which is attributable to Company
Contributions, including earnings thereon, shall be hypothetically.
     
 
(b)
At least 50% of the portion of each Participant’s Account which is attributable
to Personal Salary Deferral Contributions, including earnings thereon, shall be
hypothetically invested in the Company Stock Fund in accordance with the rules
and regulations of the Regular 401(k) Plan.
     
 
(c)
Notwithstanding (b) above, no part of the value of a Reporting Person’s Account
which is attributable to Personal Salary Deferral Contributions shall be
hypothetically invested in the Company Stock Fund at any time.

 
 

--------------------------------------------------------------------------------


 

     
 
(d)
A Participant’s elections respecting hypothetical investment of future deferrals
and hypothetical investment of the Participant's existing Account shall be made
separately and independently in accordance with the rules and regulations of the
Regular 401(k) Plan.
     
 
(e)
If a Participant dies before distribution of the Participant’s entire Account is
complete, the Participant's Beneficiary shall have the right to make the
elections reserved to the Participant in the foregoing subsections of this
Section 7.1 from the date the Employee Stock Plans Department of the Company
receives written notice of the Participant's death through the date of final
distribution; provided: (i) if a deceased Participant has two or more
Beneficiaries, the Beneficiaries shall have the right to make such elections
with respect to the portions of the Participant’s Account to which they are
respectively entitled; and (ii) if the Beneficiary is a minor or otherwise
legally incompetent, a parent or legal guardian of the Beneficiary, as the case
may be, shall exercise such right on behalf of the Beneficiary.



3.
The following new Section 13.14 is hereby inserted immediately following Section
13.13, effective December 1, 2005:
     
13.14.       Special Assignment Employees.



 
(a)
In order to operate the Plan in good faith compliance with the applicable
provisions of Section 409A, an election made by a Special Assignment Employee to
make Personal Salary Deferral Contributions with respect to 2005 Compensation
shall be immediately terminated (the “Terminated Election”).
     
 
(b)
Notwithstanding anything herein to the contrary, the Company Contributions
related to the Terminated Election and hypothetical investments thereon shall
vest and become non-forfeitable as of the effective date of this Amendment.
     
 
(c)
The portion of the Account attributable to the Personal Salary Deferral
Contributions made with respect to the Terminated Election, related Company
Contributions, and hypothetical investments credited thereon in accordance with
Article VII, shall be

 
 
2

--------------------------------------------------------------------------------


 

    distributed to the Participant on or before December 31, 2005 (subject to
appropriate withholding of taxes).      
 
(d)
All election terminations and corresponding Account distributions shall be made
in conformance with Section 409A, Internal Revenue Service Notice 2005-1, and
proposed Treasury Regulations issued under Section 409A.



IN WITNESS WHEREOF, Anheuser-Busch Companies, Inc. has executed this First
Amendment this 13 day of December, 2005.




ANHEUSER-BUSCH COMPANIES, INC.






By: /s/ W. Randolph Baker            
     W. Randolph Baker
     Chief Financial Officer

 

 




3

--------------------------------------------------------------------------------

